Mikoll, J. P. (dissenting).
We respectfully dissent.
In concluding that the staircase in question here was not a “device” within the meaning of Labor Law § 240 (1), Supreme Court relied principally upon Dombrowski v Schwartz (217 AD2d 914), Pennacchio v Tednick Corp. (200 AD2d 809), Cliquennoi v Michaels Group (178 AD2d 839) and Ryan v Morse Diesel (98 AD2d 615). Those cases, however, involved newly constructed, permanent stairways which were either unfinished or defectively installed. In Pennacchio v Tednick Corp. (supra, at 810), we observed that “[a]n important distinction must be made between a stairway that is temporary for the purposes of *918Labor Law Section 240 (1) [citing Wescott v Shear, 161 AD2d 925, appeal dismissed 76 NY2d 846] and one that is permanent but nonetheless defective”. In Wescott v Shear (supra, at 925), we held that a temporary staircase constituted a device within the ambit of Labor Law § 240 (1), noting that it was being used for access to and from the upper levels of the building under construction.
The majority, in adopting Supreme Court’s holding and reasoning, ignore salient facts which distinguish the staircase at issue herein from the permanent but defective staircases at issue in the cited cases, and which render it “temporary” for purposes of Labor Law § 240 (1). The building in which plaintiff Daniel N. Williams (hereinafter plaintiff) was working was the subject of an “interior demolition”. It was being converted from what had once been a three-family home into a two-family apartment building which was to contain a basement apartment and a second apartment on the first and second floors. As of the date of plaintiff’s injury, the building’s interior had been completely gutted, the basement flooring had been removed and the earthen surface underneath had been excavated approximately two feet. Consequently, the staircase in question had been significantly altered from its original condition. The bottom two steps had been removed to facilitate the excavation, resulting in a space of between 24 and 40 inches between the earthen floor of the basement and the first step of the staircase. With the removal of the support afforded by the basement flooring, the staircase was secured against only one wall and had a temporary makeshift leg which had been faultily installed. The staircase was scheduled for demolition and was being used in the interim by workers for access to the upper floors of the building. Thus, although once permanent, the staircase had beeti substantially altered from its original condition and was being used on a temporary basis until its demolition.
The facts herein are analogous to those of Foufana v City of New York (211 AD2d 550) and the First Department’s analysis in that case is useful here. In that case, a permanent staircase was unearthed during excavation and left in place solely for the use of workers in gaining access to parts of the worksite. Observing that while the staircase was surely “permanent” in one sense, in view of its limited, temporary use and pending demolition, the court found that its “ ‘life’ is analogous to a temporary structure used only for the excavation as opposed to a permanent structure. The fact that this staircase was many years old and was originally a permanent structure does not *919preclude its consideration as the functional equivalent of ‘other devices’ for purposes of [Labor Law § 240 (1)]” {id., at 550-551).
Similarly, the staircase at issue here, while once permanent, had been significantly altered, had only a temporary “life” and limited purpose, and as such falls comfortably within the ambit of a “device” for purposes of its inclusion within Labor Law § 240 (1) (see, Wescott v Shear, 161 AD2d 925, supra). To hold otherwise is to attach a narrow, literal interpretation of the term “permanent” to an object whose context belies the very meaning of the word.
White, J., concurs. Ordered that the order is affirmed, with costs.